Citation Nr: 1432693	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  14-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral lower extremity disorder, to include as due to frostbite or Reiter's syndrome.

3.  Entitlement to service connection for a right leg scar. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right tibia and fibula fracture. 


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1964 to October 1964, and on active duty from April 1969 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss; for a bilateral lower extremity disorder, to include as due to frostbite or Reiter's syndrome; for a right leg scar; and for residuals of a right tibia and fibula fracture are remanded. 


FINDINGS OF FACT

1.  In October 1975, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for residuals of a right tibia and fibula fracture.  Although notified of this decision that same month, the Veteran did not timely file an appeal.

2.  Evidence received since the RO's October 1975 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a right tibia and fibula fracture.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for residuals of a right tibia and fibula fracture have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim for service connection for residuals of a right tibia and fibula fracture.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In October 1975, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for residuals of a right tibia and fibula fracture.  The rating decision indicated that these disabilities were not incurred during service.  Although notified of this decision that same month, the Veteran did not timely file an appeal.  Moreover, no additional evidence was received within the appeal period.  38 C.F.R. § 3.156(b).  Thus, the October 1975 rating decision became final.  38 U.S.C.A. § 7105.

In August 2010, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of a right tibia and fibula fracture.

In support of his claim, he submitted a June 2010 medical opinion letter from N.O., M.D., who opined that the residuals of a right tibia and fibula fracture were incurred as a result of a post-service motorcycle accident caused by service-related injuries. 

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

This new evidence, when considered with the old evidence of record, triggers VA's duty to assist in obtaining a supplemental medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the claim for service connection for residuals of a right tibia and fibula fracture is reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for residuals of a right tibia and fibula fracture is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss and a bilateral lower extremity disorder, to include as due to frostbite or Reiter's syndrome.  The Veteran also seeks service connection for injuries incurred in a post-service motorcycle accident, to include a right leg scar and right tibia and fibula fracture, which he claims was caused by his bilateral lower extremity disorder that began in service.  

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

1.  Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss resulting from his military service.  

In support of his claim, he submitted a June 2010 medical opinion letter from N.O., M.D.  Dr. O. opined that the Veteran's in-service exposure to "high-frequency firearm noise . . . while at [an] artillery area . . . [was] more probable than not the cause of his hearing loss."

However, Dr. O. did not perform an audiological examination to verify whether the Veteran currently has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (2013).  Moreover, it is unclear what, if any, service or post-service records were considered by Dr. O. in rendering this opinion.

Under these circumstances, the Board finds that an audiological examination is necessary to determine whether the Veteran has a current bilateral hearing loss disability for VA purposes; and if so, whether it was incurred in or aggravated during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

II.  Residuals of a Bilateral Lower Extremity Disorder

In August 2010, the Veteran filed his present claim for a bilateral lower extremity disorder, claimed as right leg pain, numbness, and loss of strength.  He attributed this condition to in-service frostbite exposure.

The Veteran's service records reveal that he was treated for knee pain in March 1970.  Several examination reports at that time noted a possible diagnosis of Reiter's syndrome.

A February 2011 examination report was negative for any evidence of frostbite residuals.  Although no other lower extremity disorder was noted, the examiner opined that a link between the Veteran's claimed disorder and his military service could not be established without resorting to mere speculation.  The examiner also indicated that a definitive opinion regarding the Veteran's possible Reiter's syndrome could not be provided because "there is nothing in the history given by [the] patient to suggest the possibility of Reiter's syndrome." 

Under these circumstances, it is unclear whether the Veteran has any bilateral lower extremity disorder, and it appears that the examiner has not adequately reviewed the Veteran's service treatment records.  Accordingly, the RO must schedule the Veteran for a new examination to determine whether he has a current bilateral lower extremity disorder; and if so, whether it is related to his claimed in-service exposure to frostbite or his in-service treatment for possible Reiter's syndrome.

III.  Residuals of a Motorcycle Accident

The Veteran asserts that he is entitled to service connection for residuals of a post-service motorcycle accident.  He claims that a service-related bilateral lower extremity disorder caused his motorcycle accident and resulted in a residual right leg scar and right tibia and fibula fracture.  

In a June 2010 medical opinion letter, Dr. O. stated that the Veteran "now presents a scar and deformity in [the right leg] area."  Dr. O. further opined that Veteran's motorcycle accident likely occurred "as a result of loss of strength at his right leg."

During the Veteran's February 2011 VA examination, the examiner noted the Veteran's post-service motorcycle accident and offered a diagnosis of "residuals of [a] right tibial-fibular fracture."  However, the examiner did not provide any opinion regarding the alleged link between these residuals and the Veteran's military service. 

If the Veteran is found to have a current bilateral lower extremity disorder related to his military service, the RO must obtain a medical opinion as to whether the Veteran's claimed bilateral lower extremity disorder caused his post-service motorcycle accident.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate audiological examination to determine whether he has a current bilateral hearing loss disability for VA purposes; and if so, whether any currently diagnosed bilateral hearing loss is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Appropriate testing must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner must specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

Based on the clinical examination, a review of the entire evidence of record, to include service treatment records, the June 2010 opinion of Dr. O, the Veteran's military occupational specialty, the Veteran's reported history of in-service and post-service noise exposure, and with consideration of the Veteran's statements, the examiner must state whether any degree of bilateral hearing loss, if found, is related to his active duty service or ACDUTRA, to include as due to exposure to acoustic trauma. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Thereafter, the Veteran must be afforded the appropriate examination to determine whether any current bilateral lower extremity disorder found is related to the Veteran's military service or to a disorder that began in service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including the June 2010 opinion from Dr. O., and with consideration of the Veteran's statements, the examiner must state whether any current bilateral lower extremity disorder is related to his claimed exposure to frostbite during deployment in Germany or his treatment for possible Reiter's syndrome during military service.  

If the examiner concludes that the Veteran currently has a bilateral lower extremity disorder linked to his military service, the examiner must also opine whether this disorder caused his post-service motorcycle accident.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  These examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If these reports are deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


